Citation Nr: 0416781	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-20 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

Review of several DD Form 214's, Report of Separation from 
the Armed Forces of the United States, shows the veteran 
served on active duty from November 1960 to November 1968, 
March 1971 to March 1979 and from March 1983 to December 
1986.  Several years of foreign and/or sea service was also 
reported.  He died in January 2002.  The appellant is the 
veteran's surviving spouse.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, Wyoming.  A videoconference 
hearing was conducted by the undersigned Veterans Law Judge 
in January 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations are met.  

The appellant was notified why service connection for the 
cause of the veteran's death was denied in the August 2002 RO 
rating decision, as well as in a June 2003 statement of the 
case (SOC).  A May 2002 letter (prior to the rating 
appealed), while not specifically mentioning "VCAA," 
advised the appellant of the evidence needed to establish her 
claim, and of her and VA's respective responsibilities in 
claims development.  The June 2003 SOC outlined pertinent 
VCAA provisions.

While the May 2002 letter advised the appellant to respond in 
30 days, it went on to inform her that evidence submitted 
within a year would be considered.  At any rate, everything 
submitted by the appellant to date has been accepted for the 
record, and considered.  Under the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5102), the Board may 
proceed with consideration of the appeal.  In one form or 
another the appellant has now received all required notice, 
and has had more than ample time to respond.  

While the appellant was not specifically advised to submit 
everything in her possession pertaining to the claim, 
VAOPGCPREC 1-2004 (Feb. 24, 2004) held that the language by 
the Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
suggesting that was necessary was obiter dictum, and not 
binding on VA.  Regardless, the May 2002 letter advised the 
appellant what type of evidence, to include VA and private 
medical records, was needed to be submitted to establish 
entitlement to the benefit sought (and essentially 
constituted the type of notice suggested by the Court, albeit 
not verbatim).  In these circumstances, advising her to 
submit everything she has pertinent to the claim would serve 
no useful purpose.  She has received all essential notice, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).


Regarding the "duty to assist," in the course of the 
January 2004 hearing both the appellant's representative and 
the undersigned Veterans Law Judge expressed agreement that 
the main issue in this case was whether or not the veteran 
was ever present in the Republic of Vietnam (Vietnam) during 
his period of military service.  See page 2 of hearing 
transcript.  It was also noted that the cause of the 
veteran's death was acute respiratory distress syndrome and 
that diabetes was a contributing factor.  Id.  The 
appellant's representative noted that the evidence of record, 
while showing that the veteran served in Thailand during the 
Vietnam era as an Air Force aviation mechanic as well as an 
aviation engineer, TDY (temporary duty assignment) orders 
which would most likely show that the veteran was in Vietnam 
are not of record.  See pages 2 and 3 of hearing transcript.  
The appellant testified that the veteran had told her that he 
was stationed at Kadena Air Force Base [located in Okinawa] 
and that he flew into Vietnam.  She added that relatives of 
the veteran would be able to supply lay statements in support 
of her case.  See page 3 of hearing transcript.  

VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served "in the Republic of Vietnam," 
requires that an individual actually have been present 
"within the boundaries of the Republic of Vietnam."  VA 
General Counsel also specifically concluded that the term 
"service in Vietnam" does not include service of a Vietnam 
era veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace.  See VAOPGCPREC 7- 
93, 59 Fed. Reg. 4752 (1994).  

Though the evidence of record shows that the veteran was 
awarded the Vietnam Service Medal, from the evidence 
presently on file the Board is unable to determine whether 
the veteran had any duty within the boundaries of the 
Republic of Vietnam.  As such, verification of whether or not 
the veteran in fact had such service need be undertaken.  


In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the appellant 
and request that she supply to VA any and 
all lay statements (to include from the 
veteran's mother, sister, and any uncles 
and cousins) that support the assertion 
that the veteran did in fact serve in 
Vietnam.  

2.  The RO should request the National 
Personal Records Center (NPRC) to furnish 
a complete copy of the veteran personnel 
records and any documents (such as Airman 
Performance Reports alluding to duty in 
Vietnam) pertaining to the veteran's TDY 
assignments.  It should be determined if 
the veteran was on TDY in the Republic of 
Vietnam and the length of each such stay.  
Any other foreign duty should also be 
verified for the record.

3.  The RO should review any additional 
evidence and records received, arrange 
for any further development suggested by 
such records, then re-adjudicate the 
claim.  If the claim remains denied, the 
RO should issue an appropriate 
supplemental SOC, and give the appellant 
and her representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purpose of this remand is to assist the appellant in the 
development of her claim.  She has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




